Name: Commission Regulation (EEC) No 3713/88 of 28 November 1988 laying down detailed rules for applying the limitation of processing aid to certain quantities of oranges and lemons in Spain
 Type: Regulation
 Subject Matter: plant product;  economic policy;  Europe
 Date Published: nan

 No L 325/42 Official Journal of the European Communities 29 . 11 . 88 COMMISSION REGULATION (EEC) No 3713/88 of 28 November 1988 ^ laying down detailed rules for applying the limitation of processing aid to certain quantities of oranges and lemons in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 3525/87 (8), should be amended accordingly ; Having regard to the Treaty establishing the European Economic Community, Whereas the Spanish marketing years 1985/86, 1986/87 and 1987/88 should be used as the reference period for the 1988/89 marketing year ; Whereas the measures provided for in this Regulation in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges ('), as last amended by Regulation (EEC) No 2241 /88 (2), and in particular Article 3 (2) thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 460/86 of25 February 1986 laying down general rules for applying the Act of Accession of Spain and Portugal as regards the processing of oranges and lemons (3), and in particular Article 2 thereof, Article 1 Whereas Article 119 (4) of the Act of Accession limits the quantities of oranges and lemons which may qualify for processing aid in Spain during the first four marketing years following accession ; Whereas Council Regulation (EEC) No 3391 /87 of November 1987 concerning special measures for the processing of certain varieties of oranges (4), as amended by Regulation (EEC) No 2241 /88 , extends the processing aid arrangements in question to oranges of the Cadenera, Castellana and Macetera varieties for the 1 987/88 and 1988/89 marketing years in Spain ; Article 1 ( 1 ) of Regulation (EEC) No 989/86 is hereby replaced by the following : ' 1 . For the 1988/89 marketing year, processors established in Spain shall by 1 January 1989 at the latest forward the following data for each of the 1985/86, 1986/87 and 1987/88 marketing years to the agency designated by the Spanish authorities : by : (a) the total quantity of fresh oranges of the Bianca commune variety used and the quantity, in net weight, of finished products obtained ; (b) the total quantity of fresh oranges of the blood varieties used and the quantity, in net weight, of finished products obtained ; (c) the total quantities of fresh oranges of each of the Cadenera, Castellana and Macetera varieties used and the quantity, in net weight, of finished products obtained. Whereas, with a view to a fair apportionment of the quantities between the processors and to the allocation of a certain quantity to new processors, provision should be made for information to be forwarded by processors in addition to that required pursuant to Commission Regulation (EEC) No 1562/85 of 7 June 1985 laying down detailed rules for the application of measures to encourage the procession of oranges and the marketing of products processed from lemons (*), as last amended by Regulation (EEC) No 1715/86 (6) ; whereas Commission Regulation (EEC) No 989/86 0, as amended by Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 324, 27. 12 . 1969, p. 21 . (2) OJ No L 198 , 26. 7 . 1988 , p. 11 . P) OJ No L 53, 1 . 3 . 1986, p. 14. (4) OJ No L 323, 13 . 11 . 1987, p. 2. (*) OJ No L 152, 11 . 6 . 1985, p. 5 . (6) OJ No L 149, 3 . 6 . 1986, p. 19 . 0 OJ No L 90, 5 . 4. 1986, p. 33 . (8) OJ No L 335, 25. 11 . 1987, p . 15 . 29 . 11 . 88 Official Journal of the European Communities No L 325/43 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1988 . For the Commission Frans ANDRIESSEN Vice-President